Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 12/27/2021.
Claims 13, 15-19 and 21-24 are allowed in this office action.

Allowable Subject Matter
Claims 13, 15-19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 13, the primary reason for allowance is, the applicants claimed invention disclose A mixing-dosage apparatus for rotary machines for packaging containers that are each configured to be filled with a single dose of mixed food mass, comprising at least one first ingredient and one second ingredient, the mixing-dosage apparatus comprising: - a mixing portion, comprising a mixing chamber and a mixer which is active in the mixing chamber for mixing or blending the ingredients into a mixed food mass, and - a dosage portion, comprising a dosage duct and a dispensing valve that affects a free end of the dosage duct to dispense a single dose of mixed food mass in the container, wherein the mixing portion and the dosage portion have a selective fluid connection, a flow control valve being provided between the two portions so as to feed the dosage duct with consecutive loads of mixed food mass, each load having a volume that is approximately equal to the volume of the mixing chamber, 
The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna  Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731